204 F.2d 35
BURGESS BATTERY COMPANY, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 11436.
United States Court of Appeals District of Columbia Circuit.
Argued January 26, 1953.
Decided March 5, 1953.
Petition for Rehearing Denied April 3, 1953.

Appeal from the United States District Court for the District of Columbia.
Affirming judgment, 101 F.Supp. 812.
Mr. Howard H. Darbo, Chicago, Ill., pro hac vice, by special leave of Court, with whom Mr. Clarence M. Fisher, Washington, D. C., was on the brief, for appellant.
Mr. E. L. Reynolds, Solicitor, United States Patent Office, Washington, D. C., for appellee.
Before EDGERTON, CLARK, and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment dismissing the complaint in an action under Section 21 of the Trade-Mark Act of 1946, 15 U.S.C.A. § 1071, 60 Stat. 435, and Section 4915 of the Revised Statutes, 35 U.S. C.A. § 63, in which the appellant sought to have the court authorize the registration on the Principal Register, under the provisions of Section 2(f) of the Trade-Mark Act of 1946, 15 U.S.C.A. § 1052, 60 Stat. 428, as a trade-mark for batteries, of a design consisting of alternate black and white stripes of indefinite size and extent. The judgment is affirmed on the opinion of the District Court. Burgess Battery Co. v. Marzall, 101 F.Supp. 812.


2
Affirmed.


3
WILBUR K. MILLER, Circuit Judge, dissents.